DETAILED ACTION
This office action is in response to an amendment filed November 22, 2020 for application 15/851,092 (claiming priority to 15/838,201 filed 12/11/2017 and 15/730,511 filed on Oct 11, 2017).  
Claims 1-4, 7, and 10-20 have been amended.  No claims were added.  No claims were cancelled.  Claims 1-20 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 18 requires that the merging of the first wear leveling group and the second wear leveling group to form a merged wear leveling group is in response to detecting the high level of wear of the first wear leveling group and selecting the second wear leveling group for the merged group is based on a low level of wear of the second wear leveling group.’
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Kwon (KWON et al., US 2018/0113636) and further in view of Song (Song et al., US 2016/0098215 A1).

Regarding claim 1, Kwon teaches A non-volatile storage apparatus, comprising: one or more control circuits (Kwon  Fig. 1 and para [0022] memory controller 200) configured for communication with a set of non- volatile memory cells (Kwon [0022] where the memory controller communicates with memory device 300 based on commands from a host.), 
the one or more control circuits are configured to group physical addresses of the set of non-volatile memory cells into one or more groups each having N physical units (Kwon Fig. 2 and para [0031] where there are M memory blocks and each memory blocks includes N lines where each line is an example of a physical unit, thus a block is an example of a group.), 
individually apply an initial start gap wear leveling scheme to non-volatile memory cells of an individual group of the one or more groups (Kwon [0027] where each block performs static wear-leveling operations within each block.   Kwon [0032] that discloses the static wear-leveling operation may be a start-gap wear leveling operation.   See also Kwon  
the initial start gap wear leveling scheme configured to move a single start location and a single gap location throughout N physical units of the individual group to change logical-to-physical mapping within the individual group (Kwon [0027] ‘a static wear-leveling operation by shifting the first to Nth lines of each of the memory blocks 310 to 320’.   Thus there are M individual groups and each has a single gap location moved through N physical units of the group.   Kwon [0028] and [0029] discloses that the mapping unit maintains a logical to physical mapping table to manage the movement (which is within the group).), 
apply a first start gap wear leveling scheme and not the initial start gap wear leveling scheme to only the heavily worn subgroup to level wear only between physical addresses of the heavily worn subgroup (Kwon Fig. 3 and paras [0035] and [0036] discloses that both a static start gap wear leveling and a dynamic wear leveling may be applied only to heavily worn blocks, where each block in the heavily worn block is an example of a heavily worn subgroup.  Kwon [0067] ‘the second wear-leveling unit 223 may swap the detected hot line with a line of the bottom group’.  The wear-leveling provided by unit 223 that applies additional wear leveling only applies to those groups selected for additional wear leveling, the host groups such as blocks 2, 3, 7 and 9.   See also Kwon [0006] that discloses wear-leveling is performed on the cell regions of a memory device, which is an example of a physical region, thus the blocks of , 
the first start gap wear leveling scheme configured to ... change logical- to-physical mapping of the heavily worn subgroup (Kwon [0029] that discloses blocks are exchanged with each other and the logical to physical mapping are updated to reflect these changes.), 
and apply a second start gap wear leveling scheme that is not the initial start gap wear leveling scheme and is independent of the first start gap wear leveling scheme to only the lightly worn subgroup to level wear only between physical addresses of the lightly worn subgroup (Kwon [0032] that discloses applying a start-gap algorithm within lines 1-N for each set of blocks.   Kwon [0035] and [0036] discloses all but blocks 2, 3, 7,, and 9 are lightly worn subgroup, thus if block 2 is selected as the first heavily worn subgroup, and block 4 is selected as the second lightly worn subgroup the second start gap wear leveling scheme is different than the heavily worn subgroup and is applied only to the lightly worn subgroup element 4.), 
the second start gap wear leveling scheme moving a single second start location and a single second gap location (Kwon [0032] discloses static wear leveling performs  wear leveling setting and shift a gap line within each block, thus when Kwon [0035] and [0036] performs both a static and dynamic wear leveling combination it is performing a second start gap wear leveling scheme moving a single second start location and a single second gap location (as assigned to block 4)) to change logical- to-physical mapping of the lightly worn subgroup (Kwon [0028] ).  
However, Kwon does not explicitly teach split the N physical addresses of the individual group into two or more new wear leveling subgroups of  fewer than N physical units each, including at least a heavily worn subgroup and a lightly worn subgroup in response to identification of different levels of wear experienced by areas of the individual group,
Song, of a similar field of endeavor, further discloses split the N physical addresses of the individual group into two or more new wear leveling subgroups of  fewer than N physical units each, including at least a heavily worn subgroup and a lightly worn subgroup in response to identification of different levels of wear experienced by areas of the individual group (Song [0047] to [0060] that discloses there may be an initial allocation where the space is divided evenly in the first iteration, the system is monitored, and based on the activity level with the identified ranges a section may be split into two sub-section.   Song [0081] discloses that the split may be into two equal halves.).
Kwon and Song are all in a similar field of endeavor as all relate to managing the integrity of data in memory.   Thus it would have been obvious before the claimed invention was effectively filed to incorporate the merging and splitting of counters as disclosed by Song into the solution of Kwon, enabling for the start gap counters of the solution of Kwon in view of McClain to have additional counters for higher activity address ranges and fewer counters for low activity ranges.   Thus being able to more close monitor the high activity address ranges that are more at risk for wearing out memory cells.  The reasons for 
  

Regarding claim 2, the combination of Kwon and Song teaches all  of the limitations of claim 1 above.  However, the combination does not explicitly tech wherein the two or more new wear leveling subgroups have N/2 physical units each.
Song, of a similar field of endeavor, further teaches wherein the two or more new wear leveling subgroups have N/2 physical units each  (Song [0047] to [0060] that discloses there may be an initial allocation where the space is divided evenly in the first iteration, the system is monitored, and based on the activity level with the identified ranges a section may be split into two sub-section.   Song [0081] discloses that the split may be into two equal halves.)


Regarding claim 3,  the combination of Kwon and Song teaches all  of the limitations of claim 1 above.  
Song further teaches wherein the one or more control circuits are configured to merge the heavily worn subgroup and at least another new wear leveling subgroup to form a merged group of physical addresses, and to apply a third wear leveling scheme to the merged group of physical addresses (Song [0064] that discloses it may be desirable to keep the same total number of counters during a period of the life of the memory device.   Since the counts vary over time over the life of the memory device for any given region (per Kwon [0045]), a 
Regarding claim 5, the combination of Kwon and Song teaches all  of the limitations of claim 1 above.  Kwon further teaches wherein the one or more control circuits are further configured to record one or more media properties including wear of the set of non-volatile memory cells (Kwon [0008] ‘a count unit configured to count a write count for each of the plurality of memory blocks’), to split according to recorded wear (Kwon [0036] that discloses memory blocks are selected for additional monitoring based on counts ), and to perform at least one of merging groups of physical addresses and splitting groups of physical addresses according to recorded wear (Kwon [0036] that discloses memory block write counts are constant changing and blocks are constantly being added to or removed from the additional monitoring list, thus when all of the counts for the memory areas are equal to the count of another area the two regions are merged.).  



Claims 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Kwon and further in view of Song and McClain (McClain et al., US 2018/0095678 A1) .

Regarding claim 4, the combination of Kwon and Song teaches all  of the limitations of claim 1 above.  
wherein the one or more control circuits are configured to record the split in a table.
McClain, of a similar field of endeavor,  further teaches wherein the one or more control circuits are configured to record the split in a table (When a table is split, the address range for each region is updated.   Kwon Table 5 and Table 6 and paragraphs [0029] and [0030] disclose recording the relevant addresses for a given partition (i.e. region) range.).
	Kwon, Song, and McClain are all in a similar field of endeavor as all relate to managing memory.   Thus it would have been obvious before the claimed invention was effectively filed to incorporate the plurality of thresholds as disclosed by McClain and tracked by McClain into the solution of Kwon and Song.   One would be motivated to do so to give the user visibility and control over the amount of wear leveling for lightly worn areas, preventing lightly worn memory areas to experience a reduction in the retention period of their data.   The reasons for obviousness regarding combining McClain into the combination of Kwon and Song with respect to claim 7 is the same as those presented for claim 4.



Regarding claim 7, the combination of Kwon and Song teaches all of the limitations of claim 1 above.   Kwon further teaches  wherein the one or more control circuits are further configured to terminate the first and second start gap wear leveling schemes (Kwon [0045] that discloses write operations are continuously performed, thus the level of wear of any given group of lines may change over time (including categorizing each group as being hot and , 
Song further discloses merge the heavily worn subgroup with another new wear leveling subgroup to form a first merged group, apply a third start gap wear leveling scheme to the first merged group(Song [0064] that discloses it may be desirable to keep the same total number of counters during a period of the life of the memory device.   Since the counts vary over time over the life of the memory device for any given region (per Kwon [0045]), a region that was a heavily worn subgroup may become inactive and may be merged with an adjacent zone with minimum activity if they have the minimum total activity at the time a merge is performed.), 
merge the lightly worn subgroup with an additional new wear leveling subgroup to form a second merged group (Song [0060] that discloses lightly worn subgroups may be combined (i.e. merged).), 
However, the combination of Kwon and Song does not explicitly teach the third start gap wear leveling scheme configured to move a third start location and a third gap location to change logical-to-physical mapping of the first merged group, apply a fourth start gap wear leveling scheme to the second merged group, the fourth start gap wear leveling scheme configured to move a fourth start location and a fourth gap location to change logical-to-physical mapping of the second merged group. 
the third start gap wear leveling scheme configured to move a third start location and a third gap location to change logical-to-physical mapping of the first merged group (McClain [0003] discloses that applying the same wear leveling across the entire memory causes a 
McClain, of a similar field of endeavor,  further teaches apply a fourth start gap wear leveling scheme to the second merged group, the fourth start gap wear leveling scheme configured to move a fourth start location and a fourth gap location to change logical-to-physical mapping of the second merged group (Kwon [0032] discloses applying a start-gap algorithm within lines 1-N for each set of blocks.   See also Kwon [0045] that discloses the group are continuously reforming.  Thus Kwon in view of Song and McClain [0049] a plurality of threshold and the threshold value would be updated/modified with each reforming, thus applying a new start gap wear leveling scheme by applying a new parameter to the newly formed group.), 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of McClain and Song as applied to claim 4 above and further in view of Yu (Yu et al., US 2013/0254514 A1) and Tang (Tang, et al., US 20180060227 A1).

Regarding claim 6, the combination of Kwon, Song, and McClain teaches all of the limitations of claim 4 above.  
However, the combination does not explicitly teach wherein the one or more control circuits configured to store the table.
Yu further teaches wherein the one or more control circuits configured to store the table (Yu [0019] ‘In a wear-leveling method provided in an embodiment of the present invention, a logical address region of a storage region is divided into a plurality of storage sub-regions of the same size, where each storage sub-region includes a plurality of storage blocks, and each storage sub-region can be remapped to an overall physical address region.’   Yu [0029] ‘Specifically, step S101 may include: setting a counter for each storage sub-region separately, where the counter is used to record the accumulated number of write operations of each storage sub-region; and determining, according to an address (a logical address or a physical address) of a storage block that corresponds to each write operation, a storage sub-region to which the storage block belongs, and adding 1 to a counter that corresponds to the storage sub-region, so as to record the accumulated number of write operations of the storage sub-region.’   Thus Yu records each sub-region and the address space that is within that storage sub-region.)
Kwon, Song, McClain, and Yu are in a similar field of endeavor as all relate to scheduling memory access.   Thus it would have been obvious before the claimed invention was effectively filed to incorporate the remapping key applied to the logical address of Yu into the combination of Kwon, Song, and McClain.   One would be motivated to do so in order to improve efficiency.  

However, the combination of Kwon, Song, McClain, and Yu does not explicitly teach Content Addressable Memory (CAM) to store the table
Tang, of a similar field of endeavor, further teaches Content Addressable Memory (CAM) (Tang [0039] ‘Temporary memory 150 may be volatile and non-volatile and may be read-only memory (ROM), RAM, ternary content - addressable memory (TCAM)’, where ternary content addressable memory is a subset of content-addressable memory. )
Kwon, Song, McClain, Yu, and Tang are in a similar field of endeavor as all relate to wear leveling non-volatile flash memory.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content-addressable memory of Tang into the combination of McClain, Song, Kwon, and Yu as it represents a combination of known prior art elements according to known methods (i.e. the system of McClain, Song, Kwon, and Yu utilizing the TCAM structures of Tang to store the tables) to yield the predictable results of improved lookup speed associated with TCAM structures. 



Claim 8 is e rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of and Song as applied to claim 1 above and further in view of Yu.
  
Regarding claim 8, The combination of Kwon  and Song teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach wherein the set of non-volatile memory cells comprise Phase Change Memory (PCM) cells, Resistive Random Access Memory (ReRAM) cells, or Magnetoresistive Random Access Memory.
Yu, of a similar field of endeavor, further teaches wherein the set of non-volatile memory cells comprise Phase Change Memory (PCM) cells, Resistive Random Access Memory (ReRAM) cells, or Magnetoresistive Random Access Memory (MRAM cells) (Yu [0033] ‘The method is applied to a storage medium, for example, a phase-change memory and a flash memory.’).
Kwon, Song, and Yu are in a similar field of endeavor as all relate to scheduling memory access.   Thus it would have been obvious before the claimed invention was effectively filed to incorporate the Phase Change Memory of Yu into the combination of Kwon and Song.   One would be motivated to do so since (Yu [0003]) phase change memory has strong expandability and is energy-saving.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Song as outlined in claim 1 above and further in view of Tang.

Regarding claim 9, the combination of Kwon and Song teaches all of the limitations of claim 1 above.   However, the combination does not explicitly teach wherein the set of non-volatile memory cells is formed in a plurality of memory levels disposed above a substrate in a monolithic three-dimensional memory structure.
Tang, of a similar field of endeavor, further teaches wherein the set of non-volatile memory cells is formed in a plurality of memory levels disposed above a substrate in a monolithic three-dimensional memory structure (Tang [0035] ‘The structure can be stacked three-dimensionally to maximize density.’).
Kwon, Song, and Tang are in a similar field of endeavor as all relate to wear leveling non-volatile flash memory.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stackable three-dimensional memory of Tang into the combination of Kwon and Song.  One would be motivated to do so in order to (Tang [0035]) ‘maximize density. Each memory cell can be written to or read by variating a voltage sent to the respective selector of the memory cell. X3D technology is a simple, stackable, transistor-less design that enables a storage capacity of up to ten times more than DRAM. ’



Claims 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Yu.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
	Regarding claim 10, Kwon teaches A method comprising: performing wear leveling operations on a first wear leveling group according to a first wear leveling scheme over a period of operation (Kwon [0032] that discloses applying a start-gap algorithm within lines 1-N for each set of M blocks, where each block of the M blocks is a wear leveling group and each maintains its own wear leveling counters. Thus, block 2 is one example of a first wear leveling group according to a first wear leveling scheme. ) 
performing wear leveling operations on a second wear leveling group according to a second wear leveling scheme over the period of operation (Kwon [0032] that discloses applying a start-gap algorithm within lines 1-N for each set of M blocks, where each block of the M blocks is a wear leveling group. Thus, block 3 is one example of a second wear leveling group according to a second wear leveling scheme. .) 
merging at least the first wear leveling group and the second wear leveling group to form a merged wear leveling group (Kwon [0067] ‘the second wear-leveling unit 223 may swap the detected hot line with a line of the bottom group’.  Kwon [0035] discloses the wear-leveling provided by unit 223 that applies additional wear leveling only applies to those groups selected 
and performing wear leveling operations on the merged wear leveling group according to a third wear leveling scheme over a subsequent period of operation (Kwon [0035] and [0036] and [0043] discloses that dynamic wear leveling operations may be performed on the merged group of blocks 2, 3, 7 and 9, which includes the first and second wear leveling group.)

However, Kwon does not explicitly teach including performing an XOR operation on a logical address and a first bit string to obtain a physical address and changing the first bit string to swap logical addresses between pairs of physical addresses of the first wear leveling group;  including performing an XOR operation on a logical address and a second bit string to obtain a physical address and changing the second bit string to swap logical addresses between pairs of physical addresses of the second wear leveling group; including performing an XOR operation on a logical address and a third bit string to obtain a physical address and changing the third bit string to swap logical addresses between pairs of physical addresses of the merged wear leveling group. 
Yu, of a similar field of endeavor, further teaches including performing an XOR operation on a logical address and a first bit string to obtain a physical address and changing the first bit string to swap logical addresses between pairs of physical addresses of the first wear leveling group (Yu [0030] ‘Specifically, step S103 may include generating a remapping key for the storage sub-region; and performing an XOR operation on a logical address of the storage sub-region and the remapping key to obtain a remapping physical address of the storage sub-When the accumulated number of write operations of any one storage sub-region of a plurality of storage sub-regions reaches a predetermined remapping rate, generate a remapping key for the storage sub-region’, where a remapping key is an example of a bit string and there is a first remapping key and a second remapping key since there is a remapping key for each storage sub-region per Yu [0030].   Thus there would be a first and second bit string for remapping.   Note that Yu [0035] discloses that the number of bits in the remapping key is the number of bits needed to specify the address within the sub-region covered by the block.   Thus if 8 addresses are within the region it may be specified by the values 0 to 7 (0b0  to 0b111) and require 3 bits, thus the key will contain 3 bits so that only the bits within the region are remapped to the same region.;  
including performing an XOR operation on a logical address and a second bit string to obtain a physical address and changing the second bit string to swap logical addresses between pairs of physical addresses of the second wear leveling group (Yu [0030] and [0035] that discloses a remapping key unique to each region that remaps logical address data to physical address data within each region); 
including performing an XOR operation on a logical address and a third bit string to obtain a physical address and changing the third bit string to swap logical addresses between pairs of physical addresses of the merged wear leveling group (Yu [0030] and [0035] that discloses a remapping key unique to each region that remaps logical address data to physical address data within each region).  



Regarding claim 11, the combination of Kwon and Yu teaches all of the limitations of claim 10 above.   
Yu further teaches wherein the first and second wear leveling groups are of equal size (Yu [0006] ‘An embodiment of the present invention provides a wear-leveling method, where a storage region is divided into a plurality of storage sub-regions of the same size’.).

  
Regarding claim 12, the combination of Kwon and Yu teaches all of the limitations of claim 10 above.
Yu further teaches wherein performing wear leveling operations according to the third wear leveling scheme includes performing an Exclusive OR (XOR) operation (Yu [0039] 'Specifically, step S205 includes: performing an XOR operation on a logical address MA of each to obtain a remapping physical address RMA of each storage block, that is, RMA = MA XOR Key, where XOR represents the XOR operation'.   Note that Yu applies the XOR operation to all subgroups, thus would apply it to the third subgroup where the third wear leveling scheme is applied)
on an n-bit logical address to obtain an n-bit physical address (Yu [0035] ‘where the number of bits of the remapping key is the same as the number of bits of a logical address of a storage block in the storage sub-region’, thus the remap key is an ‘n-bit’ value when n bits are required to address the sub-region.  Performing an XOR on two values of n-bits produces an n-bit value.), 
performing wear leveling operations according to the first wear leveling scheme includes performing an Exclusive OR (XOR) operation on an (n-1)- bit logical address and a first (n-1)-bit string to obtain an (n-1)-bit physical address (Yu [0035] ‘the number of bits of the remapping key is the same as the number of bits of a logical address of a storage block in the storage Sub-region.’ Yu [0039] 'that is, RMA = MA XOR Key, where XOR represents the XOR operation', Since ‘MA’ and ‘Key” have n bits, RMA will have n bits, and you will perform XOR on up to n bits, where n-1 is a subset of n.), 
and performing wear leveling operations  according to the second wear leveling scheme includes performing an Exclusive OR (XOR) operation on an (n-1)-bit logical address and a second (n-1)-bit string to obtain an (n-1)-bit physical address (Yu [0035] ‘the number of bits of the remapping key is the same as the number of bits of a logical address of a storage block in the storage Sub-region.’ Yu [0039] 'that is, RMA = MA XOR Key, where XOR represents the XOR operation', Since ‘MA’ and ‘Key” have n bits, RMA will have n bits, and you will perform XOR on up to n bits, where n-1 is a subset of n).  


Regarding claim 13, the combination of Kwon in view of Yu teaches all of the limitations of claim 10 above.   Kwon further discloses further comprising: subsequently dividing the merged wear leveling group two or more subgroups  (Kwon [0036] that discloses memory block write counts are constant changing and blocks are constantly being added to or removed from the additional monitoring list.   See also Kwon [0043] where the merged group may further be subdivided into the 4 sub-groups shown in Table 1, each group representing a different level of wear.    )
and applying different wear leveling schemes to each of the two or more subgroups (See Kwon [0036] and [0043] that discloses 4 sub-groups shown in Table 1.   See also Kwon [0041] that discloses hot and cold memory lines would be swapped.  See also Kwon [0066] and [0067] that discloses swapping between sub-groups thus suggesting the 00 Bottom group lines are swapped with the 11 Top Group and the 01 First middle group lines are swapped with the 10 Second middle group lines so that wear is even across the memory.).


Regarding claim 14. the combination of Kwon  and Yu teaches all of the limitations of claim 10 above.   
 further comprising maintaining a table that includes an indicator to indicate that the first and second wear leveling groups were merged and to record the third bit string (Yu discloses an example of bit strings (for XOR operations) in its remapping keys.   See Yu  [0029] ‘Specifically, step S101 may include: setting a counter for each storage sub-region separately, where the counter is used to record the accumulated number of write operations of each storage sub-region; and determining, according to an address (a logical address or a physical address) of a storage block that corresponds to each write operation, a storage sub-region to which the storage block belongs, and adding 1 to a counter that corresponds to the storage sub-region, so as to record the accumulated number of write operations of the storage sub-region.’   Thus Yu records each sub-region and the address space that is within that storage sub-region.  Yu keeps a remapping key for each storage sub-region.   See Yu [0030] ‘Specifically, step S103 may include generating a remapping key for the storage sub-region; and performing an XOR operation on a logical address of the storage sub-region and the remapping key to obtain a remapping physical address of the storage sub-region’.   Yu demonstrates that the remapping key is stored in Yu [0048] ‘Step S309: Determine whether the new remapping key is the same as a remapping key of a previous remapping round, when the two are the same, perform step S311, and when the two are not the same, perform step S313.’  A POSITA would know that the data is stored in an organized structure, which is an example of a table.   Note that as the regions are updated and reformed a POSITA would know that the table is updated, including a third bit string).  
                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 15, the combination of Kwon and Yu teaches all of the limitations of claim 10 above.   Kwon further teaches further comprising maintaining a record of access to a set of non-volatile memory cells of the merged wear leveling group (Kwon [0010] ‘counting the number of write operations for a plurality of memory blocks of a variable resistance memory device, and output the write counts’ where this includes all memory blocks, including any merged memory blocks)) 
and searching the record of access for one or more patterns of access to the set of non-volatile memory cells, the one or more patterns of access triggering at least one of: dividing the set of non-volatile memory cells and merging the set of non-volatile memory cells with another set of non-volatile memory cells (Kwon [0045] ‘Furthermore , because the second wear-leveling unit 223 divides the plurality of lines LINE1 to LINEN into a limited number of groups, that is, four groups, there is the need of regrouping the plurality of lines LINE1 to LINEN as write operations are continuously performed. For example, as the write operations are continuously performed, all of the lines that have been included in the bottom group may be moved to the middle or top group. In this case, there is the need of regrouping lines included in the middle or top group.’  Thus what had been two separate groups, bottom and top, may be merged into the single top group.).  


Regarding claim 16, the combination of Kwon and Yu teaches all of the limitations of claim 10 above.   Kwon further teaches further comprising: receiving a command that includes a logical address (Kwon [0006] ‘For example, the memory controller controls the memory cells when a write request for the storage media is received from a host, a write operation is performed mainly on memory cells that have been less used among empty memory cells, by performing an appropriate mapping operation between logical addresses and physical addresses taking into account the number of overwrite operations’); 
looking up a table entry for the first wear leveling group; determining from the table entry that the first wear leveling group was merged into the merged wear leveling group (Kwon [0006) ‘by performing an appropriate mapping operation between logical addresses and physical addresses taking into account the number of overwrite operations’, when Kwon takes into account overwrite operations, it is taking into account movement of data which would track when data is moved from the bottom group to the first middle group, or second middle group.    By tracking the number of operations to each group it must track the logical addresses with each group (including any first group) and any merged wear leveling group.   See also Kwon [0029] that explains this is recorded in the mapping table shown in Figure 1 as part of element 210, address mapping unit  ‘Consequently , the relationship between logical addresses of data and physical addresses of memory regions in which the data are stored may be changed. The address mapping unit 210 may update the changed relationship to the mapping table’); 
Yu further teaches determining that the logical address corresponds to the first wear leveling group from a first portion of the logical address (Yu [0035] ‘the number of bits of the remapping key is the same as the number of bits of a logical address of a storage block in the storage Sub-region.’   As is well known in the art, the address of any sub-region (including the region of the first wear leveling group)  would consist of the first bits of the logical address, and 
and obtaining the third bit string from the table (Yu [0030] ‘Specifically, step S103 may include generating a remapping key for the storage sub-region; and performing an XOR operation on a logical address of the storage sub-region and the remapping key to obtain a remapping physical address of the storage sub-region’.  Note that Yu would apply a remapping key to each sub-group, including a third bit string from the table.)


Regarding claim 17, the combination of Kwon and Yu teaches all of the limitations of claim 10 above.   
Yu further teaches further comprising prior to merging the first and second wear leveling groups to form the merged wear leveling group, changing at least one of the first or second bit strings such that the first and second bit strings are the same (Yu [0030] and [0035] that discloses a remapping key unique to each region that remaps logical address data to physical address data within each region and if two regions are merged into a single region there must be one final region and one final remapping key such that the first and second remapping keys (bit strings) are identical).  

  
Regarding claim 19, Kwon teaches A system comprising: means for detecting a pattern of access (Kwon [0036] pattern of access WCNT) to a plurality of physical units (Kwon [0035] all in a set of non-volatile memory cells (Kwon [0002] discloses the memory is nonvolatile.   ) 
in a first period of operation (The first period of operation is before the first ΔWCNT has expired and the system is initially counting the number of writes that may control the second wear-leveling unit 223 of Kwon shown in figure 1 of Kwon (i.e. the first regular cycle). See Kwon [0036] ‘Accordingly, the counting unit 221 may check not only a first count WCNT obtained by counting the number of all write operations of the memory blocks, but also a second count ΔWCNT obtained by counting the number of write operations in a regular cycle.  Based on the second count ΔWCNT, memory blocks having values that are within a preset upper range among the plurality of memory blocks may be selected’. ), 
each physical unit having a physical address (Kwon [0006] ‘distributed write operations are performed on respective memory cells... performing a mapping operation between logical addresses and physical addresses’.   See also Kwon [0028] ‘The address mapping unit 210 may convert a logical address of data transmitted from the host into a physical address corresponding to a physical region of the memory device 300’), 
the plurality of physical units forming a first wear leveling group for application of a first wear leveling scheme and a second wear leveling group for application of a second wear leveling scheme (Kwon FIG. 2 that shows M blocks, each undergoing separate Static wear-leveling within the block where each block is a wear leveling group.), 
the first and second wear leveling schemes configured to change logical to physical translation a plurality of times in the first period of operation (Kwon [0028] that discloses address mapping unit 210 manage logical to physical address mapping and Kwon [0032] that 
the first and second wear leveling groups each containing a first number of physical units (Kwon, FIG. 2, that shows M blocks and each Block contains N lines, where a line is a physic unit. and Kwon [0032] that describes the static wear-leveling operation of shifting the first to Nth lines in a regular cycle, where N is an example of a first number of physical units for each block.    Thus there are M wear leveling groups disclosed in Kwon that may have static wear leveling applied to each group. ); 
means for dynamically selecting physical units of the plurality of physical units to form one or more merged wear leveling groups in a second period of operation based on the detected pattern of access to the plurality of physical units in the first period of operation (Kwon [0035] that discloses blocks 2, 3, 7, and 9 form a merged group to perform additional wear leveling and Kwon [0036] that discloses that these groups are selected after ‘a regular period passes’, thus cannot be selected until that regular period passes which starts a second period of operation and is based on the ΔWCNT measured during the first regular period of time.   Note there are a plurality of blocks each containing N lines, thus the dynamic wear leveling is based on a pattern of access to all blocks (a plurality of physical units.), 
including selecting a second number of physical units to form a merged wear leveling group that includes all physical units of the first and second wear leveling groups (Kwon [0035] that discloses blocks 2, 3, 7 and 9 form a merged group, and the merged group includes a physical units of the first and second wear leveling groups, where block 2 may be a first wear 
and means for applying a third wear leveling scheme to only the merged wear leveling group (Kwon [0037] that discloses the merged group of blocks 2, 3, 7 and 9 receives a dynamic wear leveling operation, which is only performed on the merged group)
However, Kwon does not explicitly disclose the first wear leveling scheme applying an XOR operation on a logical address and a first bit string to obtain a physical address, the second wear leveling scheme applying an XOR operation on a logical address and a second bit string to obtain a physical address, including applying an XOR operation on a logical address and a third bit string to obtain a physical address and changing the third bit string to swap logical addresses between pairs of physical addresses of the merged wear leveling group 
Yu, of a similar field of endeavor, further discloses the first wear leveling scheme applying an XOR operation on a logical address and a first bit string to obtain a physical address, the second wear leveling scheme applying an XOR operation on a logical address and a second bit string to obtain a physical address  (Yu [0030] ‘Specifically, step S103 may include generating a remapping key for the storage sub-region; and performing an XOR operation on a logical address of the storage sub-region and the remapping key to obtain a remapping physical address of the storage sub-region’.  Note that Yu would apply a separate remapping key to each sub-group.  See Yu [0035] ‘Step S203: When the accumulated number of write operations of any one storage sub-region of a plurality of storage sub-regions reaches a predetermined remapping rate, generate a remapping key for the storage sub-region’, where a remapping key is an example of a bit string and there is a first remapping key and a second remapping key 
including applying an XOR operation on a logical address and a third bit string to obtain a physical address and changing the third bit string to swap logical addresses between pairs of physical addresses of the merged wear leveling group (Yu [0030] ‘Specifically, step S103 may include generating a remapping key for the storage sub-region; and performing an XOR operation on a logical address of the storage sub-region and the remapping key to obtain a remapping physical address of the storage sub-region’.  Yu [0035] ‘Step S203: When the accumulated number of write operations of any one storage sub-region of a plurality of storage sub-regions reaches a predetermined remapping rate, generate a remapping key for the storage sub-region’, where a remapping key is an example of a bit string and there is a first remapping key and a second remapping key since there is a remapping key for each storage sub-region per Yu [0030].   Note that Yu would apply a separate remapping key to each sub-group including each block and replacing the remapping key after the number of write operations reached a predetermined remapping rate, thus would have an replacement remap key (bit string) for one of the earlier block remap keys which would be used to locate the data with the respective blocks (map the local to physical addresses within the block) of the merged group (i.e. with blocks 2, 3, 7 and 9).  ).
Kwon and Yu are in a similar field of endeavor as both relate to wear-leveling memory.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the remapping key applied to the logical address of Yu into Kwon.   One would be motivated to do so in order to improve efficiency.  See Yu [0030] and 


Regarding claim 20, the combination of Kwon and Yu teaches all of the limitations of claim 19 above.   Kwon further teaches wherein the second wear leveling group is a heavily worn group (Kwon [0035] and [0036] that discloses blocks 3 would be included in the merged group if it was a heavily worn group at the time of the merge and it may continue to be a heavily worn group) and the first wear leveling group is a lightly worn group ( Kwon [0035] and [0036] that disclose Block 2 would have been a heavily worn group at the time of the merge, however the counts are continuously monitored and it may currently be a lightly worn group.).[AltContent: rect]  






Response to Remarks
Applicant remarks received November 22, 2020 have been fully considered and they are persuasive.   Therefore, the rejection has been withdrawn. As noted in paragraph 2 above claim 18 is allowable if rewritten in independent form to include all of the limitations of base claim 10.  However upon further consideration, a new ground(s) of rejection are made for claims 1-17 and 19-20 in view of additional references to Kwon (US 2018/0113636), McClain (US 2018/0095678 A1)), Yu (2013/0254514 A1),  and newly cited Song (US 2016/0098215).

Rejection of Claims 1, 3  and 5 Under 35 U.S.C. Q 103 

	Applicant argues on page 10 of their remarks ‘Kwon, paragraph 0035, discloses that “some of the M memory blocks may be additionally monitored” (e.g. blocks 2, 3,7, and 9 as illustrated in Figure 3), there is no teaching that a first start gap wear leveling scheme is applied to the additionally monitored blocks, or that a second start gap wear leveling scheme is applied to the unmonitored blocks (e.g. blocks 0-M other than blocks 2,3,7 and).’
	Examiner respectfully disagrees.     Kwon Figure 2 and [0027] (as well as the discussion of FIG. 2 in [0030] to [0034] discloses that static wear level is performed on each memory region (where each block is a memory region, and there are M region) and a dynamic wear leveling is additionally performed on select regions (for example blocks 2, 3, 7, and 9).   This is acknowledged in applicants arguments on page 11 ‘Kwon performs start gap wear leveling separately on each of BLOCK0 to BLOCKM)”.   The fact that dynamic wear leveling is performed on some blocks but not others does not negate that fact that all blocks experience static wear leveling using start gap wear leveling..   As noted in Kwon [0032], the static (first) wear leveling 

	Applicant further argues on page 11 of their remarks “Because Kwon performs start gap wear leveling separately on each of BLOCK) to BLOCK M (e.g., see Figure 2 above), Kwon does not teach any initial start gap wear leveling scheme “configured to move a single start location and a single gap location through N location moves through blocks 0-M, instead M+1 start locations and M+1 gap locations separately move through lines 1-N of respective blocks 0-M.  	Examiner respectfully disagrees.    
Claim 1 recites “configured to move a single start location and a single gap location through N location moves”, thus the claim limitation is met when there is at least one start location and one gap location that moves through N location moves.    Since there are M start gap locations and M counters, there is at least one.   Examiner also notes that the instant application does not specify a single start gap wear leveling scheme and a single gap location through N location that is shared across a plurality of blocks/regions.  For example, paragraph [00115] of the instant application notes that the system may be initialize 5 regions classified per their endurance and paragraph [00117] discloses the different endurance characteristics may result in different gap parameters for each region.    Paragraph [000119] of the instant application discloses that the memory system maintains indicators for wear for each region.    applied to a plurality of regions as the applicant appears to imply by their argument.   If applicant chooses to further amend claim 1 to the limitation that a single gap and a single region is applied to a plurality of regions, Examiner requests the applicant explicitly cite where the support is within the specification for any newly amended limitation and explain how it supports the claim language. 
	
Applicant further argues on page 11 ‘Thus selecting certain blocks for additional monitor by Kwon does not split any individual start gap wear leveling group or suggest that any individual block of blocks 0-M is split into subgroups with different start gap wear leveling schemes.’
Examiner agrees.  However newly cited Song teaches splitting an existing region into two regions and maintaining separate counters for each region.  Song [0047] to [0060] that discloses there may be an initial allocation where the space is divided evenly in the first iteration, the system is monitored, and based on the activity level with the identified ranges a section may be split into two sub-section.   Song [0081] discloses that the split may be into two equal halves.  Song [Abstract] explains that subsequently ranges of low activity may be combined using a single counter so that the counters may be reserved for ranges with high activity levels.   Thus Kwon in view of McClain and Song splits a region into two subgroups with 

	Applicant argues on page 11 ‘Furthermore, Kwon does not teach or suggest that additionally monitor blocks are subject to “a first start gap wear leveling scheme and not the initial start gap wear leveling scheme.. to move a single first start location and a single first gap location to change logical-to-physical mapping of” additional monitor blocks.  Kwon teaches that additional monitored blocks are subject to dynamic wear leveling.
	Examiner respectfully disagrees.   As noted above, the claim limitation is met when there is at least one start location and one gap location that moves through N location moves.    Since there are M start gap locations and M counters, there is at least one.   Additionally, the fact that Kwon teaches additional monitored blocks are subject to dynamic wear leveling does not negate the fact that the individual blocks are also subject to start-gap static wear leveling as described in the remarks above. 


	Applicant’s remarks with respect to dependent claims 2-9, 11-17, and 20 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.

 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roohparvar US 8169808 B2 – Discloses the benefits of TCAM structures for housing lookup tables (see column 2, lines 52-58’).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M.G./Examiner, Art Unit 2138             

                                                                                                                                                      
/William E. Baughman/Primary Examiner, Art Unit 2138